Citation Nr: 0719529	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

In May 2006, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Fort Harrison, Montana 
RO.  A transcript of that proceeding has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The veteran does not have current bilateral hearing loss 
according to VA standards; hearing loss, if any, first 
manifested decades after service discharge and is not the 
result of a disease or injury during service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 4.87 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Letters dated in October 2004 and April 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The October 2004 and April 2005 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
Board notes that the veteran has referenced a 2003 
audiological examination that has not been associated with 
the record.  VA has made efforts to locate these records to 
no avail.  In February 2006, a formal finding was made which 
determined that this audiological evaluation was unavailable 
for review.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran was provided audiological examinations in August 2003 
and March 2005. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002 & West Supp. 
2006).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  See 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

The veteran contends that he currently suffers bilateral 
hearing loss and tinnitus as the result of a disease or 
injury he sustained while working as an aircraft mechanic 
during active duty service.  The veteran does not allege that 
he was actually treated during service for hearing loss or 
tinnitus.  Rather, he maintains that he first began to notice 
problems with his hearing after he was discharged from 
service.  He also claims that he began experiencing ear pain 
after having wax removed from his ear in 2003 at a VA Medical 
Center (VAMC) in Great Falls, Montana.   

There is no medical evidence or complaints of hearing 
problems until 2003.  

At the August 2003 VA examination, the veteran claimed that 
he had been experiencing pain and some pressure in his left 
ear for a few months.  Audiometric testing revealed the 
following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
25
LEFT
15
20
25
30
30

The physician concluded that the veteran was shown to have 
hearing within normal limits through low and mid-frequencies 
and a mild high-frequency hearing loss.  

The criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 are not met as the August 2003 auditory thresholds 
did not reach a level of 40 decibels or greater for any of 
the frequencies, the auditory thresholds were not 26 decibels 
or greater in at least 3 frequencies, and the speech 
recognition ability was not less than 96 percent.  In 
addition, the examination report specifically stated that the 
veteran did not report any tinnitus.   

On the most recent VA examination report in March 2005, 
audiometric testing was performed more than once.  The 
examiner noted that the veteran's results were not entirely 
consistent and may be somewhat exaggerated.  Speech test 
results, using the Maryland CNC list, were noted as most 
reliable.  Ultimately, it was concluded that the veteran's 
hearing was within normal limits according to VA standards.  
On the summary report the following findings were made:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
20
20
30
LEFT

25
25
30
35

The criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for the right ear, as the auditory 
threshold did not reach a level of 40 decibels or greater for 
any of the frequencies, only one of the frequencies reached 
an auditory threshold level of 26 decibels or greater, and 
speech recognition ability was not less than 94 percent.  The 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for the left ear, as the auditory 
threshold did not reach a level of 40 decibels or greater for 
any of the frequencies, auditory thresholds for only two of 
the frequencies reached a level of 26 decibels or greater, 
and speech recognition ability was not less than 94 percent.  

The March 2005 VA examination results are consistent with the 
results of the August 2003 examination in that they fail to 
establish bilateral hearing loss of a level that is 
considered a disability under 38 C.F.R. § 3.385.  

As the veteran does not have hearing loss in his right or 
left ear, as defined by regulation, service connection cannot 
be granted.  The threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The competent medical evidence of record shows no 
current bilateral hearing loss disability pursuant to 38 
C.F.R. § 3.385; thus, there may be no service connection for 
the claimed condition. 

It is again acknowledged that the veteran's hearing acuity 
was tested more than once during the course of his March 2005 
VA examination.  It is also noted that the provided summary 
of audiometric results were at the frequencies of 1000 to 
4000 Hertz, not 500 to 4000 Hertz.  It is also noted that the 
results of one round of audiometric testing do indeed meet 
the criteria for hearing loss.  Even if the Board were to 
concede that a current bilateral hearing loss disability 
exists, it is notable that a VA physician concluded in March 
2006 (following a claims file review) that it was less than 
likely that the veteran's current hearing loss was due to 
noise exposure during military service.  

Although the Board is sympathetic to the difficulties the 
veteran must face with his hearing problems, and, again, does 
not doubt that he was exposed to some noise during service, 
the fact is that no complaints of hearing loss were shown 
until three decades after service, and at that time the 
veteran specifically reported that his ear pain and hearing 
impairment only became problematic in 2003 when he had wax 
removed from his ears.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Given the amount of time that passed between service and the 
first complaint of hearing problems, the fact that a medical 
professional has stated the veteran's hearing loss is less 
likely than not due to his noise exposure during military 
service, and the fact the veteran's hearing loss does not 
meet the requirements of a hearing loss disability under 38 
C.F.R. § 3.385, the Board has no choice in these 
circumstances but to deny the claim for service connection 
for bilateral hearing loss.

In regards to the veteran's claim for tinnitus, no complaints 
or findings of tinnitus were made until the March 2005 VA 
examination, more than thirty years after the veteran left 
service.  In March 2006, the physician reviewing the March 
2005 VA examination report concluded that the tinnitus 
reported at the March 2005 examination was less likely than 
not related to military noise exposure.  However, he could 
not rule out military noise exposure as a possible cause.  

The Board notes the physician's statement that he could not 
rule out the possibility that the veteran's reported tinnitus 
was caused by exposure to military noise.  This statement, 
however, is speculative.  The Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Therefore, given that thirty-two years have passed between 
the veteran's time in service and his reports of tinnitus, 
and the only supporting opinion on record is speculative and 
inconclusive, this claim must be denied.  

The veteran's personal statements regarding the source of his 
current bilateral hearing loss and tinnitus are acknowledged.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced in service; for example, 
he is competent to say he was exposed to noise.  He is not, 
however, competent to diagnose medical disorders or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & West Supp. 2006); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


